2022 IL App (4th) 200481                       FILED
                                                                                  April 20, 2022
                                         NO. 4-20-0481                            Carla Bender
                                                                              4th District Appellate
                                 IN THE APPELLATE COURT                             Court, IL

                                          OF ILLINOIS

                                      FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                      )   Appeal from the
            Plaintiff-Appellee,                            )   Circuit Court of
            v.                                             )   Champaign County
 MICHAEL F. HENSLICK,                                      )   No. 18CF1212
            Defendant-Appellant.                           )
                                                           )   Honorable
                                                           )   Jason Matthew Bohm,
                                                           )   Judge Presiding.


               JUSTICE CAVANAGH delivered the judgment of the court, with opinion.
               Justices Harris and Steigmann concurred in the judgment and opinion.

                                              OPINION
¶1             In the Champaign County circuit court, a jury found defendant, Michael F.

Henslick, guilty of the first degree murder of Holly Cassano. See 720 ILCS 5/9-1(a)(1) (West

2008). The court sentenced him to natural life imprisonment. He appeals on three grounds.

¶2             First, defendant argues that the circuit court “erred by denying [his] motion to

suppress his involuntary statements to [the] police.” We disagree with the premise of that

argument. Defendant’s statements were voluntary. He made a valid waiver of his Miranda rights

(see Miranda v. Arizona, 384 U.S. 436 (1966)), and afterward the police did nothing to critically

impair his capacity for self-determination.

¶3             Second, defendant argues that the State failed to prove, beyond a reasonable doubt,

the aggravating factor upon which the sentence of natural life imprisonment was based, that the

murder was “accompanied by exceptionally brutal or heinous behavior indicative of wanton
cruelty” (730 ILCS 5/5-8-1(a)(1)(b) (West 2008)). Viewing all of the evidence in a light most

favorable to the prosecution, we conclude that a rational trier of fact could find that aggravating

factor to be proven beyond a reasonable doubt.

¶4             Third, defendant argues that “[t]he sentencing court erred by considering an

unproven and unalleged sexual assault in fashioning [his] sentence.” Again, we disagree with a

premise of that argument. Sexual assault is a reasonable inference from the evidence. The reason

why defendant murdered Holly, it could be further inferred, was to escape liability for sexually

assaulting her. As for “alleging” sexual assault, we are unaware of any authority requiring the State

to specifically do so. Proving the facts from which sexual assault could be reasonably inferred

should be a sufficient “allegation.”

¶5             Finding no merit in any of those three arguments for reversal, we affirm the

judgment.

¶6                                      I. BACKGROUND

¶7             On November 1, 2009, around 11 p.m., after finishing her shift at Meijer grocery

store in Champaign, Illinois, Holly Cassano, age 22, drove home, to Mahomet, Illinois. She had

promised to be at the residence of her mother, Toni Cassano, by 9 a.m. the following day. After

Holly did not show up and did not answer her phone, Toni went to Holly’s mobile home. The door

to the trailer was unlatched. Toni went in and found Holly dead on the bedroom floor. Holly was

lying face upward. She was naked except for a camisole or bra pulled up above her breasts and a

pair of panties, with a severed strap, pulled down over her left thigh.

¶8             A coroner’s forensic pathologist, Dr. Scott Denton, testified that, in the autopsy that

he performed on Holly’s body, he counted 55 to 60 stab wounds, some of which had pierced her

heart, lungs, liver, and one of her kidneys. She had been stabbed in the chest and in the back. Most



                                                -2-
of the stab wounds were clustered on her back. Dr. Denton opined that she had bled to death in

three to seven minutes after receiving her mortal wounds. From the incisions on Holly’s right arm

and hand, he inferred that she had resisted her assailant, trying to block the knife blows. Dr. Denton

found no vaginal or oral tearing. In his experience as a forensic pathologist, however, torn and

displaced panties and a rolled-up top were suggestive of sexual assault.

¶9             Semen and a man’s blood were found on Holly’s body. The Champaign County

Sheriff’s Department approached men who had had any association with Holly or who had lived

in her neighborhood, asking if they would give a DNA sample. Most agreed to do so. The police

collected more than 150 DNA samples, but none of the volunteered samples matched the male

DNA found on Holly’s body.

¶ 10           The police obtained a DNA sample from defendant by following him and picking

up cigarette butts he had thrown down. On August 28, 2018, the crime laboratory determined that

the DNA on the cigarette butts was a match for the male DNA found on Holly’s body. More

precisely, the odds that the male DNA on Holly’s body was not defendant’s DNA were so

vanishingly low that the DNA had to be regarded as defendant’s.

¶ 11           Therefore, the police arrested defendant for Holly’s murder and took him to the

interrogation room of the police station. After advising him of his Miranda rights, which he

acknowledged understanding, the police interrogated him for five hours, asking him at least 66

times why he had killed Holly. He kept denying that he did so.

¶ 12           At no time during the interrogation did defendant request an attorney or state

unequivocally that he wanted an attorney. When he raised the possibility of retaining an attorney,

the interrogators allowed him to take a cigarette break and a bathroom break. They told defendant




                                                -3-
that, although he had the right to an attorney, it did not follow that an attorney would be provided

“in a timely manner.”

¶ 13           The police had arrested defendant around the supper hour, before he had a chance

to eat. In the interrogation room, he was provided drinking water. During the interrogation, he

requested a hamburger, which the interrogators assured him would “absolutely” be provided to

him. He asked the interrogators if they, too, were going to eat. They answered that they had already

eaten, whereupon defendant said that he would put off eating. Later in the interrogation, he

requested a hamburger again and was assured that a hamburger was “in the works.” No food,

however, was provided to defendant, and the interrogation continued.

¶ 14           The interrogators told defendant that he would have to answer to a judge but that

he would be given the benefit of the doubt if he provided a “reasonable explanation” for killing

Holly. They warned him that if he did not divulge why he had killed Holly, the trier of fact would

hold the lack of an explanation against him and there would be a “horrible ending.”

¶ 15           The interrogators kept urging defendant to say he was sorry. They asked him where

it started. He replied that he did not know where anything started. They advised him that, usually,

it would matter to the outcome “in a better way” if one told the truth. On the other hand, the police

advised defendant that confessing might not change where he ended up but that confessing would

give him peace.

¶ 16           Finally, after defendant’s many denials, Investigator Dwayne Roelfs slammed a

binder on the table. He told defendant that whereas Holly’s daughter was only 10, he, defendant,

was 30—“a big boy”—and that Roelfs was “sick of sitting [t]here and listening to a bunch of

bulls*** coming out of [defendant’s] mouth.” It was time for defendant to “stand up[ ] and be a

man,” Roelfs exhorted him. Again Roelfs asked him whether he had killed Holly. This time,



                                                -4-
defendant answered that he was “sorry” and that he had indeed killed Holly. Roelfs asked him how

he had killed her. Defendant answered that he had stabbed her. Roelfs asked him where he had

stabbed her. All over her torso, defendant answered.

¶ 17            Defendant told the interrogators that he went over to Holly’s trailer to talk to her

and that they had consensual sex. After having sex, they fell asleep. Defendant woke up and began

stabbing Holly while she was still asleep. She awakened, asking “ [‘]What[?’] ” and she cried for

help. After killing Holly, defendant went into the kitchen to find a cloth to wipe the blood off

himself. He threw away the knife in the country.

¶ 18            Defendant, however, denied raping Holly. The investigators tried to get him to

admit to raping her, but he steadfastly denied doing so. He thought that, in addition to having

consensual intercourse with her before killing her, he might have had intercourse with her corpse.

¶ 19            He gave various explanations for killing Holly. He said that maybe the reason he

killed her was that he was jealous and that he wanted to be with her cousin, whose name was

Amber (last name unspecified). Also, he said he killed Holly because he was drunk and emotional

and because he “lost” himself. When asked what made him so angry, he answered, “I think I was

just angry about it all.”

¶ 20            The jury found defendant guilty of the first degree murder of Holly Cassano. The

jury further found that the murder was “accompanied by exceptionally brutal or heinous behavior

indicative of wanton cruelty” (id.).

¶ 21            In the sentencing hearing, the circuit court explained why it had decided to sentence

defendant to natural life imprisonment. One reason was the way in which Holly had died: a

“sadistic, brutal, unrestrained attack that left her with 55 to 60 stab wounds primarily over her

upper body.” The court continued:



                                                -5-
               “It is also clear that she was sexually assaulted. [Defendant] gave an explanation

               after he was confronted with the DNA results and was being interviewed by the

               investigators and officers of the [s]heriff’s [d]epartment, and he claimed that the

               first encounter with [Holly] was consensual. And this Court finds that that strains

               all credulity under the evidence and the facts before it. He also confessed that his

               second sexual encounter with her was with her body after murdering her, with her

               dead body. That defies all standards of humanity. The magnitude of the rage that

               he unleashed on her that day is difficult to fathom. And the jury agreed when it

               made its finding after being given the definition of what goes into that finding. The

               defendant’s acts were calculated to inflict the maximum amount of pain and

               suffering as Holly fought for her life.”

Finding that the community needed to be protected from defendant, the court sentenced him,

pursuant to section 5-8-1(a)(1)(b) of the Unified Code of Corrections (id.), to serve the rest of his

natural life in prison. Afterward, the court denied a motion by defendant to reduce the sentence.

¶ 22                                      II. ANALYSIS

¶ 23                     A. The Voluntariness of Defendant’s Confession

¶ 24           Invoking both the due process clause of the United States Constitution (U.S. Const.,

amend. XIV) and the due process clause of the Illinois Constitution (Ill. Const. 1970, art. I, § 2),

defendant argues that, regardless of whether a confession is true or false, “[a] person is deprived

of due process of law if his conviction is founded, in whole or in part, upon an involuntary

confession.”

¶ 25           The United States Supreme Court deems the admission of an involuntary

confession into evidence against a defendant to be a violation of the due process clause of the



                                                -6-
federal constitution (U.S. Const., amend. XIV). People v. Richardson, 234 Ill. 2d 233, 252 (2009);

People v. Strader, 38 Ill. 2d 93, 94-95 (1967). Defendant assumes that the admission of an

involuntary confession likewise would violate the due process clause of the Illinois Constitution

(Ill. Const. 1970, art. I, § 2). We are unaware, however, of any decision that has so interpreted the

due process clause of our constitution (Ill. Const. 1970, art. I, § 2). Rather, the Illinois Supreme

Court has held that the Illinois constitutional provision that is violated by the admission of an

involuntary confession is article I, section 10 (Ill. Const. 1970, art. I, § 10), which provides, “No

person shall be compelled in a criminal case to give evidence against himself ***.” People v.

Nicholas, 218 Ill. 2d 104, 118 (2005).

¶ 26           A confession is voluntary if it is “the product of an essentially free and

unconstrained choice by its maker.” (Internal quotation marks omitted.) Richardson, 234 Ill. 2d at

253. A confession is involuntary if the defendant’s “will has been overborne” and his or her

“capacity for self-determination critically impaired.” (Internal quotation marks omitted.) Id. In

deciding whether a confession was voluntary, “a court must consider the totality of the

circumstances of the particular case,” and “no single factor is dispositive.” Id. The Richardson

court specified:

               “Factors to consider include the defendant’s age, intelligence, background,

               experience, mental capacity, education, and physical condition at the time of

               questioning; the legality and duration of the detention; the presence of Miranda

               warnings; the duration of the questioning; and any physical or mental abuse by

               police, including the existence of threats or promises.” Id. at 253-54.

¶ 27           Defendant gives five reasons why, under the totality of the circumstances, his

confession should be regarded as involuntary.



                                                -7-
¶ 28           First, defendant argues that the police “[m]anipulated him out of requesting

counsel” by (a) telling him that, although he had a right to have an attorney present during

questioning, an attorney would not be provided “in a timely manner” and (b) “distracting” him

with a cigarette break and a bathroom break when he raised the question of whether he should have

a lawyer present.

¶ 29           To further quote from defendant’s brief, however, he “never unambiguously

requested counsel.” For that reason alone, the case that defendant cites in this context, People v.

Schuning, 399 Ill. App. 3d 1073, 1088 (2010), is distinguishable. In Schuning, the appellate court

observed that, under binding case law, an arrestee’s unambiguous request for an attorney must end

the interrogation. Id. at 1081-82. If a defendant who is “in custody and [who is] subject to

interrogation or under imminent threat of interrogation” makes a “statement that can reasonably

be construed to be an expression of a desire for the assistance of counsel,” the interrogation must

stop (or not begin) unless the defendant, after expressing such a desire, “initiates further

communication, exchanges, or conversations with the police.” Id. at 1082. After the defendant in

Schuning requested to call an attorney, he should not have been interrogated. The statements he

made in the ensuing interrogations were rightly suppressed. Id. at 1090. The Schuning defendant’s

request to call his attorney was unambiguous and should have cut off any questioning. See id. at

1086.

¶ 30           In the present case, by contrast, defendant admits that he never unambiguously

requested to consult with an attorney. Schuning, therefore, would suggest that the police were

entitled to proceed with their interrogation of defendant. The appellate court said in Schuning, “If

a defendant makes a reference to an attorney that is ambiguous or equivocal such that a reasonable

officer in light of the circumstances would have understood only that the suspect might be invoking



                                               -8-
the right to counsel, our precedents do not require the cessation of questioning.” (Emphasis in

original and internal quotation marks omitted.) Id. at 1082.

¶ 31           In short, rather than request an attorney, defendant merely raised the question of

whether he needed an attorney. Schuning, therefore, tends to validate the continued interrogation.

See id. In Schuning, we see no language forbidding the police to “manipulate” or “distract” an

arrestee during an interrogation. Cf. Illinois v. Perkins, 496 U.S. 292, 297 (1990) (holding that

“[p]loys to mislead a suspect or lull him into a false sense of security that do not rise to the level

of compulsion or coercion to speak are not within Miranda’s concerns”). Nor do we see any

language in Schuning that would prohibit the police from remarking (probably accurately) that

getting a defense attorney appointed would take time. Granted, such a remark could be

characterized as manipulative in that it apparently was calculated to persuade defendant to make a

statement right away and thereby clear this matter up as soon as possible instead of slowing down

the process by requesting an attorney. Generally, however, merely talking the arrestee into

confessing, using conversational methods of rational persuasion, does not overpower the arrestee’s

will. The arrestee’s will may be influenced and maybe even cajoled, but it is not overpowered. “A

confession need not be spontaneous, nor is it necessary that it proceed wholly at the suggestion of

the accused in order to be voluntary.” People v. Vinci, 295 Ill. 419, 425 (1920). “Manipulation”

here seems to be a pejorative term for talking defendant into confessing.

¶ 32           There was, indeed, a lot of talking—an observation that brings us to defendant’s

second argument. He argues that his confession was involuntary in part because the police

interrogated him for over five hours, asking him at least 66 times why he killed Holly. He admits

that “five hours of interrogation, [considered] in isolation, is not coercive.” Nevertheless, he argues

that “being asked the same question over and over again becomes more coercive the longer it goes



                                                 -9-
on.” Citing People v. Dennis, 373 Ill. App. 3d 30, 46 (2007), he observes that “[e]ven as little as

[10] minutes can be a ‘significant’ amount of interrogation time where the same question is asked

over and over again.”

¶ 33           Dennis, however, is distinguishable in that the police subjected the defendant in

that case to custodial interrogation in the hospital without giving him the Miranda warnings. See

id. at 42. The appellate court held that, “[u]nder Miranda, a statement taken from a defendant is

inadmissible in the State’s case unless the State demonstrates, by a preponderance of the evidence,

that the defendant was first given Miranda warnings and that the defendant made a knowing and

intelligent waiver of his or her privilege against self-incrimination.” Id. That holding in Dennis, it

is worth noting, was sufficient to address the issue of the admissibility of the hospital confession.

The Dennis court’s ensuing discussion of how the police officer conducted the hospital

interrogation, such as by asking the defendant the same question over and over again, seems to us

a dictum, unnecessary to the resolution of the issue. See id. at 46. Dictum aside, a police officer’s

asking the same question over and over again in the inherently coercive environment of custodial

interrogation might well make the voluntariness of a confession questionable. Miranda warnings,

however, dispel the inherent coerciveness of custodial interrogation because the defendant knows

that, no matter how many times the police officer repeats a question, the defendant has the right to

remain silent. See Moran v. Burbine, 475 U.S. 412, 427 (1986). Defendant in this case was advised

of his Miranda rights, and he waived them, making Dennis distinguishable.

¶ 34           Granted, Miranda warnings are not dispositive. They are only one factor for a court

to consider in deciding whether the confession was voluntary. See Richardson, 234 Ill. 2d at

253-54. When the Illinois Supreme Court describes an involuntary confession, however, as a

confession made as a result of the defendant’s “will” being “overborne” (People v. Murdock, 2012



                                                - 10 -
IL 112362, ¶ 30), it is worth noting where this overbearing-of-the-will language comes from. The

language ultimately comes from pre-Miranda cases decided by the United States Supreme Court

in which the defendants had buckled under the unremitting pressure of relay interrogations,

which—because Miranda was not yet in existence—the defendants had been powerless to stop.

See People v. Price, 24 Ill. 2d 46, 54 (1962) (citing, among other authorities, Culombe v.

Connecticut, 367 U.S. 568 (1961), Reck v. Pate, 367 U.S. 433, 440 (1961), and Watts v. Indiana,

338 U.S. 49, 52 (1949)). After Miranda, arrestees are less vulnerable to mental torture through

“the suction process of interrogation” (Watts, 338 U.S. at 53), for now all arrestees have to do is

“indicate[ ] in any manner” that they “wish[ ] to remain silent,” whereupon the interrogation must

cease. (Internal quotation marks omitted.) People v. Kronenberger, 2014 IL App (1st) 110231,

¶ 33. Or, alternatively, they need only request an attorney, and the interrogation must cease until

the attorney arrives. People v. Jeffers, 365 Ill. App. 3d 422, 427 (2006). In Watts, Justice

Frankfurter wrote that “[p]rotracted, systematic and uncontrolled subjection of an accused to

interrogation by the police for the purpose of eliciting disclosures or confessions is subversive of

the accusatorial system” and that it is, instead, “the inquisitorial system without its safeguards.”

(Emphases added.) Watts, 338 U.S. at 55. Since then, controls and safeguards have been

installed—in the Miranda decision.

¶ 35           We do not mean to suggest that Miranda is, in all circumstances, a panacea to

overbearing interrogation that, “like the constant dropping of water upon a rock,” “finally [wears]

through [an arrestee’s] mental resolution of silence.” Vinci, 295 Ill. at 426. After giving an arrestee

the Miranda warnings, the police could subvert them by making the arrestee too scared to exercise

the right to remain silent. “Although the giving of the Miranda warning does not, ipso facto, render

a subsequent confession admissible [citation], an accused’s knowledge of his right to remain silent,



                                                - 11 -
his right to counsel, and the consequences of making an admission is part of the totality of the

circumstances to be considered.” People v. Noe, 86 Ill. App. 3d 762, 765 (1980). In the present

case, we are hard put to find any circumstance that would have negated or reduced the efficacy of

the Miranda warnings. Given defendant’s knowledge that he could exercise his right to remain

silent at any time and that he could request an attorney at any time, it seems implausible that the

five hours of interrogation and the numerous exhortations to tell the truth “drained his capacity for

freedom of choice.” Culombe, 367 U.S. at 576.

¶ 36           Third, defendant complains that the police “deprived [him] of food during his

interrogation.” On the authority of Berghuis v. Thompkins, 560 U.S. 370, 387 (2010), he argues

that “[f]ood deprivation is a coercive tactic.” In Berghuis, the Supreme Court noted that food

deprivation was a “fact[ ] indicating coercion.” Id. For authority, the Berghuis court cited a

footnote in Colorado v. Connelly, 479 U.S. 157 (1986), that read as follows:

                       “E. g., [Citation]; Greenwald v. Wisconsin, 390 U. S. 519 (1968)

               (defendant, on medication, interrogated for over 18 hours without food or sleep);

               [Citation]; Davis v. North Carolina, 384 U. S. 737 (1966) (16 days of

               incommunicado interrogation in closed cell without windows, limited food, and

               coercive tactics); Reck v. Pate, 367 U. S. 433 (1961) (defendant held for four days

               with inadequate food and medical attention until confession obtained); [Citation];

               Payne v. Arkansas, 356 U. S. 560 (1958) (defendant held incommunicado for three

               days with little food; confession obtained when officers informed defendant that

               Chief of Police was preparing to admit lynch mob into jail); [Citation].” Id. at 163

               n.1.




                                               - 12 -
By contrast, causing an arrestee to miss a single meal during a five-hour interrogation cannot

reasonably be characterized as coercive. “It is improper for an appellate panel to imply a ‘square

meal’ requirement into its analysis of whether an inculpatory statement was made voluntarily.”

Nicholas, 218 Ill. 2d at 119 n.2; cf. Hall v. Beckstrom, 563 F. App’x 338, 350 (6th Cir. 2014)

(finding that “missing a single meal is not enough to render a Miranda waiver involuntary”). The

police never threatened defendant with starvation unless he confessed. They never even threatened

to deprive him of a single meal. They never told him, “No confession, no hamburger.” Rather, they

assured him, unconditionally, that a hamburger was “in the works.”

¶ 37           Fourth, defendant contends that the police made him promises of leniency by telling

him the following:

               “(1) that[,] while he would have to answer to a judge[,] that he would be given the

               benefit of the doubt if he came up with a ‘reasonable explanation’ for killing

               Holly[;] (2) that if he did not say he was sorry for killing Holly, there would be a

               ‘horrible ending[ ]’[;] and, implicitly, (3) that the eventual trier of fact would hold

               it against him if he did not tell the police why he killed Holly.”

Let us set aside the question of how acting in reliance on a promise is involuntary or how offering

a reward drains the offeree of the capacity for self-determination. In any event, “the use of promises

to induce a confession” “does not alone invalidate a confession as a matter of law, but it is a factor

to consider in examining the totality of the circumstances.” In re D.L.H., 2015 IL 117341, ¶ 76.

We need not decide what weight to assign to a promise of leniency, for in the present case there

was no such promise. The supposed promise was so nonspecific as to amount to no promise at all.

“To constitute a promise of leniency, the statement must be coupled with a suggestion of a specific

benefit that will follow if [the] defendant confesses.” People v. Johnson, 285 Ill. App. 3d 802, 808



                                                - 13 -
(1996). If the benefit that a defendant purportedly will reap from telling the truth is left open-ended

instead of being specified, there is no promise of leniency—and hence there is no factor to balance.

Id. at 809.

¶ 38           The police never assured defendant in this case that he would receive any particular

benefit if he confessed or made a statement. Instead, to quote from defendant’s brief, Roelfs told

him “that confessing might not change where he would wind up[ ] but [that] it would give him

peace.” Advising a defendant that, judicially or otherwise, telling the truth would be the most

beneficial course of action is not a promise of leniency in return for a confession. See People v.

Hartgraves, 31 Ill. 2d 375, 381 (1964) (holding that, although a police officer admitted “[telling]

the defendant, ‘It would go easier for him in court if he made a statement[,]’ [t]his [was] in no way

[a] direct promise of leniency” but instead was “a mere suggestion of the advisability of making a

statement” and “[did] not in itself render a confession involuntary”); see also Johnson, 285 Ill.

App. 3d at 809 (disagreeing that a confession was rendered involuntary by a police officer’s advice

to the defendant that, if the defendant told the truth, the judge would see that the defendant had

cooperated and might take the cooperation into consideration); People v. Makes, 103 Ill. App. 3d

232, 240 (1981) (holding a confession to be admissible even though the police suggested to the

defendant that “things may go easier” if she made a statement).

¶ 39           An argument might be made, however, that although the police made no promise

of leniency, they coerced defendant, or threatened a punitive sanction again him unless he provided

a satisfactory explanation for killing Holly. Unless he made a statement, the police warned him—

more specifically, unless he said he was sorry for killing Holly—he would meet a “horrible

ending.” Unless he explained why he killed Holly, the trier of fact would hold the lack of an




                                                - 14 -
explanation against him. This warning was a threat. Coercion means threatening to impose a

penalty for action or inaction—in this case, for the inaction of not making an inculpatory statement.

¶ 40           Even so, to make a confession by a Mirandized defendant coerced and involuntary,

the “threat of punitive sanctions” must be “beyond the threat of conviction at a fair trial.” Lawrence

Rosenthal, Compulsion, 19 U. Pa. J. Const. L. 889, 940 (2017). Rosenthal explains:

               “Confronting a defendant with a threat of punitive sanctions if the defendant

               chooses to plead not guilty and is then convicted at a fair trial, in turn, is consistent

               with the Due Process Clause, which permits the government to deprive individuals

               of ‘life, liberty, or property,’ as long as the deprivation is accompanied by ‘due

               process of law.’ ” Id. at 937.

It is a reality of a fair sentencing hearing that unremorseful defendants who killed arbitrarily tend

to be punished severely. A sentencing judge who regards the defendant’s deed as inaccessible to

the imagination, who can see no rhyme or reason in what the defendant did, is likely to perceive

the defendant as someone who holds others’ lives to be worthless. To point out this likelihood is

merely to point out the truth. If, as case law holds, “[a] confession obtained by deception or

subterfuge is not invalid as a matter of law,” still less would a confession obtained by truth-telling

be invalid as a matter of law. People v. Wade, 2021 IL App (1st) 181019-U, ¶ 40 (citing People v.

Melock, 149 Ill. 2d 423, 450 (1992)).

¶ 41           Fifth, defendant claims that Roelfs “[y]elled at him and belittled him until he

confessed.” Assuming, for the sake of argument, that “yelling” is not hyperbole, defendant “has

not cited any authority finding that the use of profanity and yelling during an interrogation

amounted to a threat sufficient to weigh in favor of suppressing a confession.” People v. Macias,

2015 IL App (1st) 132039, ¶ 63. “A confession is not rendered inadmissible by the mere fact that



                                                - 15 -
it was elicited by questions put by police officers or others, even though the questions assumed the

prisoner’s guilt and were roughly asked.” Vinci, 295 Ill. at 425; see United States v. Santos, 131

F.3d 16, 19 (1st Cir. 1997) (holding that “the precedents still require some degree of coercion or

trickery by government agents to render a statement involuntary” and that “yelling once or twice

does not reach this level”). Admittedly, when Roelfs told defendant, condescendingly, that he was

“a big boy” and when Roelfs complained to defendant, “I’m sick of sitting here listening to a bunch

of bulls*** coming out of your mouth,” a reasonable person in defendant’s position might well

have felt belittled. We are unconvinced, however, that this belittlement was so extreme and

sustained as to critically impair defendant’s capacity for self-determination. See Richardson, 234

Ill. 2d at 253.

¶ 42              B. Exceptionally Brutal or Heinous Behavior Indicative of Wanton Cruelty

¶ 43              Defendant maintains that his sentence of natural life imprisonment is an abuse of

discretion because (1) the State failed to prove, beyond a reasonable doubt, that Holly’s murder

was “accompanied by exceptionally brutal or heinous behavior indicative of wanton cruelty” (730

ILCS 5/5-8-1(a)(1)(b) (West 2008)) and (2) the circuit court, in determining the sentence,

“consider[ed] an unproven and unalleged sexual assault” of Holly.

¶ 44              Did the State have to specifically “allege” that defendant sexually assaulted Holly

before murdering her? Defendant cites no authority to that effect. See Ill. S. Ct. R. 341(h)(7) (eff.

Oct. 1, 2020) (requiring that the argument of a brief include the “citation of the authorities ***

relied on”); People v. Ward, 215 Ill. 2d 317, 332 (2005) (holding that a point raised in the brief but

unaccompanied by a citation to supporting authority is forfeited). On August 20, 2019, the State

served upon the defense a notice that the State




                                                 - 16 -
               “intend[ed] to put before the trial jury in this cause that this murder was

               accompanied by exceptionally brutal and heinous behavior indicative of wanton

               cruelty as an aggravating factor and as a factor to be proved beyond a reasonable

               doubt, and [would] seek, upon conviction, a natural life sentence, pursuant to

               [section 5-8-1(a)(1)(b) of the Unified Code of Corrections (730 ILCS 5/5-8-

               l(a)(l)(b) (West 2008))].”

On February 14, 2020, the jury found as follows: “[T]he allegation that[,] when the defendant

committed the offense of first degree murder[,] the first degree murder was accompanied by

exceptionally brutal or heinous behavior indicative of wanton cruelty was proven.” Thus, after due

notice to defendant, the jury was asked to find exceptionally brutal and heinous behavior indicative

of wanton cruelty, and the jury so found. Exceptionally brutal and heinous behavior indicative of

wanton cruelty is regarded as an element of the offense. See People v. Callahan, 334 Ill. App. 3d

636, 648-49 (2002). The question for us on appeal is whether, after viewing the evidence in a light

most favorable to the State, any rational trier of fact could have found that element to be proven

beyond a reasonable doubt. See People v. Brown, 2013 IL 114196, ¶ 48.

¶ 45           When we view the evidence in a light most favorable to the prosecution, we

conclude that a rational trier of fact could find that defendant sexually assaulted Holly before

murdering her. Defendant admitted having sex with her before murdering her. His DNA was found

on her knee and thigh. It would be a natural inference that he murdered her in an attempt to escape

criminal liability for sexually assaulting her. Otherwise, the murder would lack any apparent

motive. When Roelfs asked defendant over and over again, with increasing frustration, why he

murdered Holly, defendant offered a variety of explanations, none of which made sense. He said

that he was drunk and emotional and that he “lost” himself. He said that he killed Holly because



                                               - 17 -
he wanted to be with her cousin. He said that he was “just angry about it all.” That a man apparently

free of psychosis would, for no reason at all, brutally stab a woman to death upon waking up after

having consensual sex with her strains credulity. Photographs of Holly’s body show her lying on

her bedroom floor, on her back, and she is naked except for a bra pulled above her breasts and

except for panties, a strap of which appears to be broken, wrapped around her left thigh. Viewing

the evidence in a light most favorable to the State entails drawing “all reasonable inferences from

the record in favor of the prosecution” (People v. Eubanks, 2019 IL 123525, ¶ 95), and it would

be reasonable to infer that the sex defendant had with Holly before murdering her was

nonconsensual.

¶ 46           Granted, as defendant observes, the autopsy found no evidence of vaginal or anal

tearing. That observation would have greater significance, however, if it could be reliably inferred,

from the absence of such tearing, that the sexual intercourse had been consensual. We are unaware

that any expert opinion was presented on that question.

¶ 47           The only evidence we have that the sex was consensual is defendant’s

representation that it was consensual—a representation that the jury did not have to believe. The

reason why defendant murdered Holly, it could be reasonably inferred, was that she would have

called the police and would have reported him for sexually assaulting her. Arguably, sexually

assaulting the victim before murdering her satisfies the criterion of “wanton cruelty,” which the

supreme court has defined as “consciously [seeking] to inflict pain and suffering on the victim of

the offense.” People v. Kaczmarek, 207 Ill. 2d 288, 303 (2003). The number of wounds that

defendant inflicted on Holly, without apparent provocation, arguably makes the murder

“exceptionally brutal and heinous.” See People v. Hartzol, 222 Ill. App. 3d 631, 652 (1991). The

sexual assault before murdering her added the element of “wanton cruelty.”



                                               - 18 -
¶ 48            As defendant points out, the behavior that accompanies a murder can be

“exceptionally brutal or heinous” without necessarily being “indicative of wanton cruelty” (730

ILCS 5/5-8-1(a)(1)(b) (West 2008)). See People v. Nitz, 219 Ill. 2d 400, 418-19 (2006). The

number of wounds and the lack of provocation can make a murder exceptionally brutal or heinous.

Hartzol, 222 Ill. App. 3d at 652. “Wanton cruelty,” however, means “consciously [seeking] to

inflict pain and suffering on the victim.” Kaczmarek, 207 Ill. 2d at 303. It is true, as the State notes,

that in People v. La Pointe, 88 Ill. 2d 482, 501 (1981), the supreme court held that the infliction of

“torture” or “unnecessary pain” was inessential to the statutory phrase “accompanied by

exceptionally brutal or heinous behavior, indicative of wanton cruelty.” (Internal quotation marks

omitted.) In more recent cases, however, the supreme court has clarified that “ ‘[w]anton cruelty’

requires proof that the defendant consciously sought to inflict pain and suffering on the victim of

the offense.” (Internal quotation marks omitted.) Nitz, 219 Ill. 2d at 418; see Kaczmarek, 207 Ill.

2d at 303.

¶ 49            Defendant argues that the numerous stab wounds clustered around Holly’s vital

organs, such as her lungs and heart, evince an intention to kill her as quickly as possible, without

inflicting unnecessary pain upon her. As we have discussed, though, sexually assaulting a victim

before murdering her shows a desire to inflict pain and suffering on her. But let us assume, for the

sake of argument, that we are wrong about the reasonableness of inferring sexual assault. Even so,

we conclude that the stab wounds on Holly’s arm and face could reasonably be regarded as

revealing an intention to inflict pain and suffering on her.

¶ 50            These nonmortal stab wounds look painful, and they are plentiful enough that a

reasonable trier of fact could find it implausible that defendant was merely aiming for a vital organ

and that he missed over and over again. In People’s exhibit No. 6F, we count five stab wounds on



                                                 - 19 -
Holly’s upper right arm, near her shoulder, and two stab wounds on the inner side of her right arm.

In People’s exhibit No. 6J, she has stab wounds on her lips, her right nostril is severed, and her left

nostril almost is severed. In People’s exhibit No. 6K, we count four further stab wounds, somewhat

lower on her right arm. One of the wounds is a gaping gash that exposed a tendon of the elbow.

People’s exhibit No. 6L shows two stab wounds on the fingers of Holly’s right hand. These wounds

on the arm and hand appear to be defensive wounds, as if Holly had her forearm raised and, by the

repeated infliction of severe pain, defendant meant to batter down her defenses. Arguably, this is

the work of a man who wanted his victim to feel pain and horror before she died. Under our

deferential standard of review, we decline to disturb the jury’s finding that defendant’s first degree

murder of Holly Cassano was “accompanied by exceptionally brutal or heinous behavior indicative

of wanton cruelty” (730 ILCS 5/5-8-1(a)(1)(b) (West 2008)).

¶ 51                                     III. CONCLUSION

¶ 52           For the foregoing reasons, we affirm the circuit court’s judgment.

¶ 53           Affirmed.




                                                - 20 -
                                 No. 4-20-0481


Cite as:                 People v. Henslick, 2022 IL App (4th) 200481


Decision Under Review:   Appeal from the Circuit Court of Champaign County, No. 18-
                         CF-1212; the Hon. Jason Matthew Bohm, Judge, presiding.


Attorneys                James E. Chadd, Catherine K. Hart, and Roxanna A. Mason, of
for                      State Appellate Defender’s Office, of Springfield, for appellant.
Appellant:


Attorneys                Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David
for                      J. Robinson, and Courtney M. O’Connor, of State’s Attorneys
Appellee:                Appellate Prosecutor’s Office, of counsel), for the People.




                                      - 21 -